EXHIBIT 10.1

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
December 1, 2007, by and between RENTRAK CORPORATION, an Oregon corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 


RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 15, 2002, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.   Section 1.1 (a) is hereby amended by deleting “December 1, 2007” as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “December 1, 2008,” with such changes to be effective
upon the execution and delivery to Bank of a promissory note dated as of
December 1, 2007 (which promissory note shall replace and be deemed the
Revolving Line of Credit Note defined in and made pursuant to the Credit
Agreement) and all other contracts, instruments and documents required by Bank
to evidence such change.

 

2.   Section 1.3 is hereby deleted in its entirety, and the following
substituted therefor:

 

“SECTION 1.3. COLLATERAL.

 

As security for all indebtedness and other obligations of Borrower to Bank
subject hereto, Borrower hereby grants to Bank security interests of first
priority in all Borrower’s accounts receivable and other rights to payment,
general intangibles and equipment.

 

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds or mortgages, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank.  Borrower shall pay to Bank immediately upon demand the

 

1

--------------------------------------------------------------------------------


 

full amount of all charges, costs and expenses (to include fees paid to third
parties and all allocated costs of Bank personnel), expended or incurred by Bank
in connection with any of the foregoing security, including without limitation,
filing and recording fees and costs of appraisals, audits and title insurance.”

 

3.   Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.

 

4.   Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein.  Borrower futher
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

 

WELLS FARGO BANK,

RENTRAK CORPORATION

 

  NATIONAL ASSOCIATION

 

 

 

By:

/s/Mark Thoenes

 

 

By:

/s/Victoria Vohs

 

Mark Thoenes, Chief Financial Officer

 

Victoria Vohs, Vice President

 

2

--------------------------------------------------------------------------------